—Determination of respondent State Division of Human Rights dated November 23, 1994, which, inter alia, awarded respondent Smith back pay plus interest, and $300,000 for mental anguish and compensatory damages, unanimously confirmed, the petition denied, and the proceeding brought pursuant to Executive Law § 298 (transferred to this Court by order of the Supreme Court, New York County [Leland DeGrasse, J.], entered on February 17, 1995) unanimously dismissed, without costs.
The time limitations set forth in Executive Law § 297 (2) (a) and (4) (a) are directory, not mandatory, and petitioner has failed to demonstrate any prejudice as a result of the delay in processing the complaint (see, Matter of 935 Nicholas Renting Assocs. v State Div. of Human Rights, 223 AD2d 377). Claims arising from petitioner’s employees’ discriminatory conduct were not time-barred since there was continuing impact on the complainant (see, Mendoza v State Div. of Human Rights, 74 *333AD2d 508, 509-510), and the constant, egregious, and blatant conduct warranted the relief awarded (cf., Matter of New York City Tr. Auth. v State Div. of Human Rights, 181 AD2d 891, lv denied 80 NY2d 762; Sogg v American Airlines, 193 AD2d 153, 163, lv denied 83 NY2d 754, lv dismissed 83 NY2d 846). We have reviewed petitioner’s remaining arguments and find them to be without merit. Concur — Murphy, P. J., Ross, Tom and Mazzarelli, JJ.